Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 14 - 21 and 31 - 34) in the reply filed on 02/25/2022 is acknowledged.
Claims 26 - 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (Method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 - 17 and 31 - 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hainard et al. (US 2013/0085534 A1) in view of Stein et al. (US 2017/0348026 A1).

Regarding claim 14, Hainard discloses a bone anchor assembly (Abstract), comprising: 
a bone anchor (paragraph [0026], ref. 24); 
an auxiliary bone anchor (paragraph [0024], ref. 16); 
a receiver member (paragraph [0026], ref. 22) coupled to a proximal end of the bone anchor (Fig. 4) and defining a rod seat configured to receive a rod (paragraph [0026], ref. 36); 
a closure mechanism threadably mated to the receiver member (Figs. 3 - 4, ref. 26); 
a wing (paragraph [0024], refs. 18, 118) that includes a proximal portion, a distal portion, and a spanning portion that connects the proximal and distal portions (see remarked Fig. 8 below), the proximal portion having a distal-facing surface that opposes a proximal terminal end of the receiver member (Fig. 5 shows the proximal portion have a distal-facing surface or bottom that sits atop a proximal terminal end or top of the receiver member) and defines an opening through which at least a portion of the closure mechanism is disposed (Figs. 5 - 7 show opening ref. 60 the closure is disposed) the spanning portion extending vertically along a side wall of the receiver member between the proximal portion and the distal portion (see remarked Fig. 8 below), the distal portion extending outward from a distal end of the spanning portion (Fig. 8); and 


Hainard discloses that the closure mechanism may be a set screw, external cap or nut (paragraph [0030]), but is silent regarding that a nut is configured to threadably engage the closure mechanism to secure the proximal portion of the wing to the receiver member. 

Stein teaches a bone anchor assembly in the related field of endeavor comprising a receiver member (Fig. 3, ref. 12), a wing (Fig. 3, ref. 30), a closure mechanism threadably mated to the receiver (Fig. 3, ref. 54) and a nut configured to threadably engage the closure mechanism to secure a proximal portion of the wing to
 the receiver member (Fig. 3, ref. 58). Stein discloses that use of the nut in combination with the closure mechanism ensures that the wing is held to bone screws and prevents rotation of between the receiver and wing (paragraph [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure mechanism of Hainard to include the closure mechanism and nut, as taught by Stein, for the purpose of better ensuring that the wing is held in pace relative the anchors and receiver.


    PNG
    media_image1.png
    379
    685
    media_image1.png
    Greyscale


Regarding claim 15, Hainard in view of Stein discloses the bone anchor assembly of claim 14, wherein the distal surface of the distal portion of the wing is obliquely angled inward towards the proximal-distal axis of the spanning portion (Hainard, Figs. 14 - 15 show an orientation of the distal surface of the distal portion being obliquely angled towards the spanning portion).  

Regarding claim 16, Hainard in view of Stein discloses the bone anchor assembly of claim 14, wherein the distal surface of the distal portion of the wing is obliquely angled outward away from the proximal-distal axis of the spanning portion (Hainard, Fig. 8).  




Regarding claim 31, Hainard in view of Stein discloses the bone anchor assembly of claim 14, wherein the wing includes a unilateral locking interface, wherein the unilateral locking interface is configured to enable a surgical instrument to hold onto one side of the wing (paragraph [0037], ref. 72, Hainard).
 
Regarding claim 32, Hainard discloses a bone anchor assembly (Abstract), comprising: 
a bone anchor (paragraph [0026], ref. 24); 
an auxiliary bone anchor (paragraph [0024], ref. 16); 
a receiver member (paragraph [0026], ref. 22) coupled to a proximal end of the bone anchor (Fig. 4) and defining a rod seat configured to receive a rod (paragraph [0026], ref. 36); 
a closure mechanism threadably mated to the receiver member (Figs. 3 - 4, ref. 26); 
a wing (paragraph [0024], refs. 18, 118) that includes a proximal portion, a distal portion, and a spanning portion that connects the proximal and distal portions (see remarked Fig. 8 below), the proximal portion having a distal-facing surface that opposes 
wherein the distal portion of the wing defines a bone anchor opening through which the auxiliary bone anchor is disposed (paragraph [0041], ref. 74), and 
wherein a distal surface of the distal portion of the wing is obliquely angled relative to a proximal-distal axis of the spanning portion within a plane that extends through the proximal-distal axis of the spanning portion perpendicular to the lateral surface of the spanning portion (See remarked Fig. 8 below).

Hainard discloses that the closure mechanism may be a set screw, external cap or nut (paragraph [0030]), but is silent regarding that a nut is configured to threadably engage the closure mechanism to secure the proximal portion of the wing to the receiver member. 

Stein teaches a bone anchor assembly in the related field of endeavor comprising a receiver member (Fig. 3, ref. 12), a wing (Fig. 3, ref. 30), a closure 

    PNG
    media_image2.png
    409
    619
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    309
    632
    media_image3.png
    Greyscale
 the receiver member (Fig. 3, ref. 58). Stein discloses that use of the nut in combination with the closure mechanism ensures that the wing is held to bone screws and prevents rotation of between the receiver and wing (paragraph [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure mechanism of Hainard to include the closure mechanism and nut, as taught by Stein, for the purpose of better ensuring that the wing is held in pace relative the anchors and receiver.

Regarding claim 33, Hainard in view of Stein discloses the bone anchor assembly of claim 32, wherein the distal surface of the distal portion of the wing is angled to face towards the spanning portion (Hainard, Fig. 16 shows a different orientation of the distal surface in which it faces towards the spanning portion).  

Regarding claim 34, Hainard in view of Stein discloses the bone anchor assembly of claim 32, wherein the distal surface of the distal portion of the wing is angled to face away from the spanning portion of the wing (Hainard, Fig. 8).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hainard et al. (US 2013/0085534 A1) in view of Stein et al. (US 2017/0348026 A1) and further in view of Chan (US 2008/0140130 A1).

Regarding claim 18, Hainard in view of Stein discloses the bone anchor assembly of claim 14, except wherein the auxiliary bone anchor has a threaded proximal head and the bone anchor opening has a partially threaded interior surface configured to engage the threaded proximal head of the auxiliary bone anchor such that the auxiliary bone anchor is capable of being locked at any angle amongst a plurality of selectable angles relative to the central axis of the bone anchor opening.  

Chan teaches a bone anchoring system (Abstract) comprising a bone plate having a partially threaded opening (paragraph [0065], ref. 940, Figs. 9A-B) configured . 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hainard et al. (US 2013/0085534 A1) in view of Stein et al. (US 2017/0348026 A1) and further in view of Rath et al. (US 5,039,265).

Regarding claim 19, Hainard in view of Stein discloses the bone anchor assembly of claim 14, except wherein the closure mechanism comprises a threaded post having a radially extending shoulder portion and wherein a counter bore is formed about the opening in the distal-facing surface of the proximal portion of the wing to accommodate the radially extending shoulder portion extending at least partially above the proximal terminal end of the receiver member.  

Rath teaches a nut and anchor (Fig. 1) in the related field of fasteners, wherein
the nut comprises a counter bore (Col. 7, ref. 17, Fig. 1) configured to accept the
threaded anchor (Col. 6, refs. 10, 11, 12, 13, Fig. 1). The anchor has a shoulder formed
between refs. 11 and 13 which fit within the counter bore of the nut (Fig. 8). It would

of the claimed invention to modify the closure mechanism and nut of Hainard in view of Stein, to include the dual diameter/shoulder anchor and counter bore in the nut to form a tighter fit and better securing mechanism in the assembly. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hainard et al. (US 2013/0085534 A1) in view of Stein et al. (US 2017/0348026 A1) and
further in view of Schlaepfer et al. (US 2010/0292735 A1)

Regarding claim 20, Hainard in view of Stein discloses a bone anchor assembly
of claim 1, except wherein the bone anchor opening defined in the distal portion of the
wing comprises a plurality of bone anchor openings.

Schlaepfer teaches an analogous bone anchor assembly (Abstract) comprising a
wing (paragraph [0038], ref. 1, Fig. 12) with a plurality of bone anchoring openings
(paragraph [0052], Fig. 12, refs. 5, 9). It would have been obvious to one having
ordinary skill in the art before the effective filing date of the claimed invention to modify
the wing of Hainard to include a plurality of bone anchoring openings, as taught by
Schlaepfer, for the purpose of bettering securing the assembly to bone and
accommodating different bone geometries.



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hainard et al. (US 2013/0085534 A1) in view of Stein et al. (US 2017/0348026 A1) and
further in view of Apfelbaum et al. (US 5,928,233).

Regarding claim 21, Hainard in view of Stein discloses the bone anchor assembly of claim 14, wherein a central axis of the bone anchor opening is substantially perpendicular to the distal surface of the distal portion (Fig. 8), but is silent that the central axis of the bone anchor opening extends in the medial direction or the lateral direction.  
  
Apfelbaum teaches an analogous bone anchor assembly (Abstract, Fig. 5)
comprising a wing (Col. 4, line 29, ref. 22, Fig. 1) configured to receive an auxiliary
screw (ref. 50) and receiver (ref. 24). Apfelbaum teaches that the wing may be canted
or angulated along transverse axes (Col. 4, lines 50 - 55, refs. 54, 56, 58) to better
orient or direct the auxiliary screw in a desired direction toward the ideal vertebrae area
into which it is to be driver. It would have been obvious to one having ordinary skill in
the art before the effective filing date of the claimed invention to modify the wing of
Hainard in view of Stein, to be angled or canted along a transvers axis as taught by
Apfelbaum, for the purpose of better directing the auxiliary screw in a desired direction
toward the ideal vertebrae area. Please note that Hainard in view of Stein and further in
view of Apfelbaum results in the distal portion of the wing being angled in a medial or lateral direction (as taught by Apfelbaum).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773